DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal (US 2019/0095343).
In regards to claim 20, Gopal teaches a non-transitory computer-readable medium, having stored thereon computer-executable instructions that, when executed by a processor-based device, cause the processor-based device to:
receive a memory-pointer-referencing (MPR) instruction that references a plurality of bytes that comprises a virtual memory address (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register. m64 notation means that the operand is a pointer to memory so that content will be used in a load/store instruction.”, paragraph 0069);
transmit, to a memory management unit (MMU) of the processor-based device, a request for address translation of the virtual memory address (“Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071);
perform speculative address translation of the virtual memory address into a corresponding translated memory address (“Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071), wherein computer-executable instructions cause the processor-based device to perform the speculative address translation by causing the processor-based device to perform one or more of a page table walk, an update of a translation table, and a caching of a result of the speculative address translation in a translation table buffer (TLB) (“If the PA is NULL, page walking is started to find the physical address and insert it in the TLB.”, paragraph 0076); and
execute the MPR instruction (“As further shown by lines 27-28, the user payload is written to dest by performing a memory copy (memcopy) of a length len bytes from the src (register) to the dest (register). The thread then waits for an acknowledgment from the accelerator (line 29), and the returns either pass (processing successful with no errors) or fail (an error occurred), as shown in line 31.”, paragraph 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2019/0095343) in view of Patterson et al. (Computer Organization and Design).
In regards to claims 1 and 16, Gopal teaches a processor-based device, comprising:
a processing element (PE) (CPU 104, figure 1) comprising:
an execution circuit comprising an instruction decode and an execute (“Microarchitecture 1000 includes a branch prediction unit (BPU) 1002, a fetch unit 1004, an instruction translation look-aside buffer (ITLB) 1006, a 64 KB (Kilobyte) instruction store 1008, a fetch queue 1010, a plurality of decoders (DECs) 1012, a register rename block 1014, a reorder buffer (ROB) 1016, reservation station units (RSUs) 1018, 1020, and 1022, a branch arithmetic logic unit (BR/ALU) 1024, an ALU/MUL(Multiplier)/BR 1026, shift/ALUs 1028 and 1030, and load/store blocks 1032 and 1034.”, paragraph 0101); and
a memory management unit (MMU) (See figure 1);
the PE configured to:
receive, using the instruction decode, a memory-pointer- referencing (MPR) instruction that references a plurality of bytes that comprises a virtual memory address (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register. m64 notation means that the operand is a pointer to memory so that content will be used in a load/store instruction.”, paragraph 0069);
transmit, to the MMU, a request for address translation of the virtual memory address (“Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071);
perform, using the MMU, speculative address translation of the virtual memory address into a corresponding translated memory address (“Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071), wherein the PE is configured to perform the speculative address translation by being configured to perform one or more of a page table walk, an update of a translation table, and a caching of a result of the speculative address translation in a translation lookaside buffer (TLB) (“If the PA is NULL, page walking is started to find the physical address and insert it in the TLB.”, paragraph 0076); and
execute, using the execute of the execution circuit, the MPR instruction (“As further shown by lines 27-28, the user payload is written to dest by performing a memory copy (memcopy) of a length len bytes from the src (register) to the dest (register). The thread then waits for an acknowledgment from the accelerator (line 29), and the returns either pass (processing successful with no errors) or fail (an error occurred), as shown in line 31.”, paragraph 0072).
Gopal fails to teach that the execution circuit is an execution pipeline circuit comprising an instruction decode stage and an execute stage.  Patterson teaches that the execution circuit is an execution pipeline circuit comprising an instruction decode stage and an execute stage (“The same principles apply to processors where we pipeline instruction-execution. MIPS instructions classically take five steps: … 2. Read registers while decoding the instruction. The regular format of MIPS instructions allows reading and decoding to occur simultaneously. 3. Execute the operation or calculate an address.”, page 274, paragraph 2) because “pipelining speeds up instruction execution” (page 274, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson such that the execution circuit is an execution pipeline circuit comprising an instruction decode stage and an execute stage because “pipelining speeds up instruction execution” (id.).
In regards to claim 2, Gopal further teaches that the MPR instruction further references an address indicator that indicates a location of the virtual memory address within the plurality of bytes (“As further shown in lines 6-17, in the embodiment of LISTING 1 the descriptor has a format that includes the number of input buffers”, paragraph 0070); and
the PE is further configured to retrieve the virtual memory address from the plurality of bytes based on the address indicator (“The outer for loop (lines 20-25) is used to process each input buffer in src.”, paragraph 0071).
In regards to claim 3, Gopal further teaches that the PE further comprises a register (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register.”, paragraph 0069);
the MPR instruction further references a register indicator indicating the register (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register.”, paragraph 0069); and
the PE is further configured to:
prior to receiving the MPR instruction, store, in the register, an address indicator that indicates a location of the virtual memory address within the plurality of bytes (“src stores the address of the descriptor from the user application of a length len”, paragraph 0069); and
prior to transmitting the request for address translation of the virtual memory address (“Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071; See also Listing 1):
read the address indicator from the register based on the register indicator (“The outer for loop (lines 20-25) is used to process each input buffer in src.”, paragraph 0071); and
retrieve the virtual memory address from the plurality of bytes  based on the address indicator (“The outer for loop (lines 20-25) is used to process each input buffer in src.”, paragraph 0071).
In regards to claim 4, Gopal further teaches that the PE is further configured to store, in the register, a page count indicator that indicates a count of memory pages requiring address translation for the virtual memory address (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register.”, paragraph 0069); and
the PE is configured to perform the speculative address translation based on the page count indicator (“The outer for loop (lines 20-25) is used to process each input buffer in src. The inner for loop has an iterator that is the size of a page (4K in this example, noting other page sizes may also be used). Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071).
In regards to claim 5, Gopal further teaches that an opcode of the MPR instruction comprises an address indicator that indicates a location of the virtual memory address within the plurality of bytes address (“The Enq_with_translations_v1 instruction includes three parameters (operands) dest, src, and len, which are respective stored in first and second m64 64-bit registers and an r64 64-bit register.”, paragraph 0069; “As further shown in lines 6-17, in the embodiment of LISTING 1 the descriptor has a format that includes the number of input buffers”, paragraph 0070); and
the PE is further configured to retrieve the virtual memory address from the plurality of bytes based on the address indicator (“The outer for loop (lines 20-25) is used to process each input buffer in src. The inner for loop has an iterator that is the size of a page (4K in this example, noting other page sizes may also be used). Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071).
In regards to claim 6, Gopal further teaches that the MPR instruction further references a page count indicator that indicates a count of memory pages requiring address translation for the virtual memory address (“the size of each input buffer (as depicted by input-buffer2-size, input-buffer2-size . . . )”, paragraph 0070); and
the PE is configured to perform the speculative address translation based on the page count indicator (“The inner for loop has an iterator that is the size of a page (4K in this example, noting other page sizes may also be used). Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071).
In regards to claim 7, Gopal further teaches that the plurality of bytes comprises a page count indicator that indicates a count of memory pages requiring address translation for the virtual memory address (“the size of each input buffer (as depicted by input-buffer2-size, input-buffer2-size . . . )”, paragraph 0070); and
the PE is configured to perform the speculative address translation based on the page count indicator (“The inner for loop has an iterator that is the size of a page (4K in this example, noting other page sizes may also be used). Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071).
In regards to claim 8, Gopal further teaches that an opcode of the MPR instruction comprises a page count indicator that indicates a count of memory pages requiring address translation for the 5virtual memory address (“the size of each input buffer (as depicted by input-buffer2-size, input-buffer2-size . . . )”, paragraph 0070); and 
the PE is configured to perform the speculative address translation based on the page count indicator (“The inner for loop has an iterator that is the size of a page (4K in this example, noting other page sizes may also be used). Thus, for each page in each buffer, the physical address (PA) is looked-up from a TLB using the virtual address of the current page (virtual address of the buffer pointer plus ‘i’, which is equal to the page size times of pages offset from the beginning of the buffer).”, paragraph 0071).
In regards to claim 9, Gopal further teaches that the MPR instruction comprises an enqueue instruction directed to a peripheral device (“The Enq_with_translations_v1 instruction further enqueues a request descriptor 604 in a portal of accelerator 312, as depicted by the request descriptor added to scheduler request/completion queue 320.”, paragraph 0075; “In addition to components with like reference numbers in FIGS. 1 and 2, processor 202 includes 10 components and interfaces comprising a PCIe (Peripheral Component Interconnect Express) Root Complex 208 coupled to multiple PCIe interfaces, depicted as PCIe interfaces 210, 212, and 214. PCIe interface 210 is coupled to accelerator 2041 via a PCIe link 216, while PCIe interface 212 is coupled to accelerator 204m via a PCIe link 218 and PCIe interface 214 is coupled to NIC 206 via a PCIe link 220.”, paragraph 0041); and
the PE is further configured to execute the MPR instruction by being configured to, responsive to executing the MPR instruction, transmit an enqueue command referencing the plurality of bytes to the peripheral device (“As further shown by lines 27-28, the user payload is written to dest by performing a memory copy (memcopy) of a length len bytes from the src (register) to the dest (register). The thread then waits for an acknowledgment from the accelerator (line 29), and the returns either pass (processing successful with no errors) or fail (an error occurred), as shown in line 31.”, paragraph 0072).
In regards to claim 11, Gopal further teaches that the PE is further configured to:
detect, using the MMU, an address translation error while performing the speculative address translation (“If the required entry cannot be found in either the TLB or VHPT, the processor raises a TLB Miss fault to request that the operating system supply the translation.”, paragraph 0059); and
raise an address translation exception (“If the required entry cannot be found in either the TLB or VHPT, the processor raises a TLB Miss fault to request that the operating system supply the translation.”, paragraph 0059).
In regards to claim 15, Gopal further teaches that the MMU comprises the TLB comprising a plurality of TLB entries (“Each of instruction TLB 500 and the data TLB 502 are further divided into two sub-sections: Translation Registers (TR) (ITR 504 and DTR 506) and Translation Cache (TC) (ITC 508 and DTC 510).”, paragraph 0060);
the MPR instruction further references a TLB indicator that indicates whether a TLB entry of the plurality of TLB entries is allocated for the speculative address translation of the virtual memory address into the corresponding translated memory address of the system memory (“Software/firmware may explicitly insert a translation into a TR by specifying a register slot number. Translations are removed from the TRs by specifying a virtual address, page size and a region identifier. Translation registers allow the operating system to “pin” critical virtual memory translations in the TLB. Examples include I/O spaces, kernel memory areas, frame buffers, page tables, sensitive interruption code, etc.”, paragraph 0061); and
the PE is configured to perform the speculative address translation based on the TLB indicator (“A TLB 214 is then searched for a translation entry with a matching VPN and RID value. If a matching translation entry is found, the entry's physical page number (PPN) 416 is concatenated with the page-offset bits (offset 208′) to form the physical address 402. Matching translations are qualified by page-granular privilege level access right checks and optional protection domain checks by verifying the translation's key is contained within a set of protection key registers 417 and read, write, or execute permissions are granted.”, paragraph 0058).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2019/0095343) in view of Patterson et al. (Computer Organization and Design) and Gdaniec et al. (“VM Data Spaces and ESA/XC facilities”).
In regards to claim 10, Gopal in view of Patterson teaches claim 9.  Gopal in view of Patterson fails to teach that the MPR instruction further references a synchronicity indicator that indicates whether address translation exceptions are raised synchronously prior to transmitting the enqueue command to the peripheral device or asynchronously in parallel with transmitting the enqueue command to the peripheral device; and
the PE is further configured to:
detect, using the MMU, an address translation error while performing the speculative address translation; and
raise an address translation exception based on the synchronicity indicator.
Gdaniec teaches that the MPR instruction further references a synchronicity indicator that indicates whether address translation exceptions are raised synchronously prior to transmitting the enqueue command to the peripheral device or asynchronously in parallel with transmitting the enqueue command to the peripheral device (“CP thus provides the program with the ability to specify, when adding an entry to its access list, whether page faults should be resolved synchronously or asynchronously.”, page 19, bullet 2, paragraph 2); and
the PE is further configured to:
detect, using the MMU, an address translation error while performing the speculative address translation (“If a virtual machine references a portion of an address space that is not resident in real storage, a page-fault indication is presented to CP.”, page 29, paragraph 8); and
raise an address translation exception based on the synchronicity indicator (“When normal, synchronous, page-fault resolution is in effect, CP responds to the page-fault indication by suspending execution of the virtual machine, performing the paging operation to make the required pages resident, and resuming execution of the virtual machine when the paging operation is completed.”, page 29, paragraph 8 - page 30, paragraph 1; “When a page fault occurs during an AR-mode reference and asynchronous resolution is enabled for that reference, CP initiates the paging operation to make the required page resident. CP then immediately resumes execution of the virtual machine, presenting a page-fault-initiation interruption to the virtual machine as a signal that a page fault has occurred.”, page 30, paragraph 4)
in order to avoid degrading server throughput (page 30, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Gdaniec such that the MPR instruction further references a synchronicity indicator that indicates whether address translation exceptions are raised synchronously prior to transmitting the enqueue command to the peripheral device or asynchronously in parallel with transmitting the enqueue command to the peripheral device; and
the PE is further configured to:
detect, using the MMU, an address translation error while performing the speculative address translation; and
raise an address translation exception based on the synchronicity indicator
in order to avoid degrading server throughput (id.).

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2019/0095343) in view of Patterson et al. (Computer Organization and Design) and Williams (US 2016/0070630).
In regards to claim 12, Gopal further teaches a hypervisor executing on the processor-based device (“The system software may also support various types of virtualized embodiments, including virtualized platforms that implement Type-1 and Type-2 Hypervisors, as well as container-based virtualization environments.”, paragraph 0107).  Gopal in view of Patterson fails to teach that the PE is configured to raise the address translation exception to the hypervisor.  Williams teaches that the PE is configured to raise the address translation exception to the hypervisor (“If such execution is permitted (i.e. HIDEN=1), then flow proceeds to step S230 where the exception is handled at privilege mode EL2. In other words, if the exception is to be handled at privilege mode EL2, and if execution at privilege mode EL2 is permitted, then the exception is indeed handled at privilege mode EL2.”, paragraph 0042; “A hypervisor (or a host operating system) executes in privilege mode EL2.”, paragraph 0038) because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the PE is configured to raise the address translation exception to the hypervisor because “parts of the memory are restricted to particular pieces of software” (id.).
In regards to claim 13, Gopal in view of Patterson teaches claim 11.  Gopal in view of Patterson fails to teach that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address; and
the PE is configured to raise the address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device.
Williams teaches that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address (“At step S210, it is determined whether or not the exception corresponds to a stage two fault. If the exception does not correspond with a stage two fault, then at step S215 it is determined whether or not the exception should be handled at privilege mode EL2. If not, then the flow proceeds to step S220 where the exception is handled at privilege mode EL1. In other words, this situation arises if there is no reason to change the level at which the exception should occur, and the exception would ordinarily occur at privilege mode EL1.”, paragraph 0041); and
the PE is configured to raise the address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device (“At step S210, it is determined whether or not the exception corresponds to a stage two fault. If the exception does not correspond with a stage two fault, then at step S215 it is determined whether or not the exception should be handled at privilege mode EL2. If not, then the flow proceeds to step S220 where the exception is handled at privilege mode EL1. In other words, this situation arises if there is no reason to change the level at which the exception should occur, and the exception would ordinarily occur at privilege mode EL1.”, paragraph 0041; “Under the hypervisor, a number of guest operating systems reside, executing at privilege mode EL1.”, paragraph 0038)
because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address; and
the PE is configured to raise the address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device
because “parts of the memory are restricted to particular pieces of software” (id.).
In regards to claim 14, Gopal in view of Patterson teaches claim 11.  Gopal in view of Patterson fails to teach that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address; and
the PE is configured to raise the address translation exception to a hypervisor executing on the processor-based device.
Williams teaches that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address (“If, however, at step S210, it is determined that the exception is a stage two fault, then flow proceeds to step S235, where it is determined whether or not execution of debug instructions is permitted in the hypervisor mode.”, paragraph 0044); and
the PE is configured to raise the address translation exception to a hypervisor executing on the processor-based device (“If debug instructions can be executed in the hypervisor mode (i.e. HIDEN=1), then flow proceeds to step S230, where the exception that is a stage two fault is handled at privilege mode EL2. In other words, if a stage two fault is raised and if debugging at the hypervisor mode of execution is allowed, then the exception is handled at privilege mode EL2.”, paragraph 0044)
because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address; and
the PE is configured to raise the address translation exception to a hypervisor executing on the processor-based device
because “parts of the memory are restricted to particular pieces of software” (id.).
In regards to claim 17, Gopal further teaches that the method further comprises:
detecting, using the MMU, an address translation error while performing the speculative address translation (“If the required entry cannot be found in either the TLB or VHPT, the processor raises a TLB Miss fault to request that the operating system supply the translation.”, paragraph 0059).
Gopal in view of Patterson fails to teach that the method further comprises:
raising an address translation exception to a hypervisor executing on the processor-based device.
Williams teaches that the method further comprises:
raising an address translation exception to a hypervisor executing on the processor-based device (“If such execution is permitted (i.e. HIDEN=1), then flow proceeds to step S230 where the exception is handled at privilege mode EL2. In other words, if the exception is to be handled at privilege mode EL2, and if execution at privilege mode EL2 is permitted, then the exception is indeed handled at privilege mode EL2.”, paragraph 0042; “A hypervisor (or a host operating system) executes in privilege mode EL2.”, paragraph 0038) 
because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the method further comprises:
raising an address translation exception to a hypervisor executing on the processor-based device
because “parts of the memory are restricted to particular pieces of software” (id.).
In regards to claim 18, Gopal further teaches detecting, using the MMU, an address translation error while performing the speculative address translation (“If the required entry cannot be found in either the TLB or VHPT, the processor raises a TLB Miss fault to request that the operating system supply the translation.”, paragraph 0059).
Gopal in view of Patterson fails to teach that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address; and
raising an address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device.
Williams teaches that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address (“At step S210, it is determined whether or not the exception corresponds to a stage two fault. If the exception does not correspond with a stage two fault, then at step S215 it is determined whether or not the exception should be handled at privilege mode EL2. If not, then the flow proceeds to step S220 where the exception is handled at privilege mode EL1. In other words, this situation arises if there is no reason to change the level at which the exception should occur, and the exception would ordinarily occur at privilege mode EL1.”, paragraph 0041); and
raising an address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device (“At step S210, it is determined whether or not the exception corresponds to a stage two fault. If the exception does not correspond with a stage two fault, then at step S215 it is determined whether or not the exception should be handled at privilege mode EL2. If not, then the flow proceeds to step S220 where the exception is handled at privilege mode EL1. In other words, this situation arises if there is no reason to change the level at which the exception should occur, and the exception would ordinarily occur at privilege mode EL1.”, paragraph 0041; “Under the hypervisor, a number of guest operating systems reside, executing at privilege mode EL1.”, paragraph 0038)
because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the address translation error comprises a stage one (1) translation error that occurs during translation of a guest virtual address into a guest physical address; and
raising an address translation exception to a guest operating system (OS) executing within a virtual machine (VM) on the processor-based device
because “parts of the memory are restricted to particular pieces of software” (id.).
In regards to claim 19, Gopal further teaches detecting, using the MMU, an address translation error while performing the speculative address translation (“If the required entry cannot be found in either the TLB or VHPT, the processor raises a TLB Miss fault to request that the operating system supply the translation.”, paragraph 0059).
Gopal in view of Patterson fails to teach that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address; and
raising an address translation exception to a hypervisor executing on the processor-based device.
Williams teaches that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address (“If, however, at step S210, it is determined that the exception is a stage two fault, then flow proceeds to step S235, where it is determined whether or not execution of debug instructions is permitted in the hypervisor mode.”, paragraph 0044); and
raising an address translation exception to a hypervisor executing on the processor-based device (“If debug instructions can be executed in the hypervisor mode (i.e. HIDEN=1), then flow proceeds to step S230, where the exception that is a stage two fault is handled at privilege mode EL2. In other words, if a stage two fault is raised and if debugging at the hypervisor mode of execution is allowed, then the exception is handled at privilege mode EL2.”, paragraph 0044)
because “parts of the memory are restricted to particular pieces of software” (paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Patterson and Williams such that the address translation error comprises a stage two (2) translation error that occurs during translation of a guest physical address into a system physical address; and
raising an address translation exception to a hypervisor executing on the processor-based device
because “parts of the memory are restricted to particular pieces of software” (id.).

Response to Arguments
Applicant’s arguments, see page 8, filed 23 August 2022, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant's arguments, see pages 8-12, filed 23 August 2022, with respect to the prior art rejections have been fully considered but they are not persuasive. Paragraph 0076 of Gopal teaches the newly added limitation.  The number of input buffers does indicate a location of the virtual memory address because it indicates which particular bytes within the descriptor are used to store buffer pointers and which bytes are used to store other payload.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        4 October 2022